ORDER
PER CURIAM.
This Court issued its original opinions in this case on April 25, 2002. The parties filed a joint motion to abate the appeal and remand the case to the trial court for approval of a settlement involving the minor. We granted the motion and abated the appeal.
On September 23, 2002, the parties filed a joint motion to dismiss their respective appeals because the case has been settled and the trial court has approved the settlement. See Tex.R.App. P. 42.1. On October 3, 2002, this Court granted the motion. In our opinion of October 3, 2002, dismissing the appeal, we ordered the judgment of April 25, 2002 vacated, but we did not withdraw the Court’s opinions issued on April 25, 2002. See Tex.R.App. P. 42.1(c) (in dismissing a proceeding, the court of appeals will determine whether to withdraw any opinion it has already issued).
On October 9, 2002, Angela M. Smith filed a motion for rehearing asking that the Court vacate and withdraw its opinions of April 25, 2002. On November 15, 2002, National Convenience Stores, Inc. and Certain Underwriters at Lloyd’s, London filed a response to the motion for rehearing, taking no position on whether the Court should withdraw its opinions. We grant Angela M. Smith’s motion.
Accordingly, we order the Majority, Concurring, and Dissenting Opinions issued April 25, 2002, in this case withdrawn.
BRISTER, C.J., dissenting.